UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7294




UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


COLEMAN LEAKE JOHNSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(3:00-cr-00026; 7:07-cv-00281)


Submitted:   March 27, 2008                 Decided:   April 1, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Coleman Leake Johnson, Jr., Appellant Pro Se.  Thomas Jack
Bondurant, Jr., Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Coleman Leake Johnson, Jr., seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000) motion

and his motion for reconsideration.            The orders are not appealable

unless    a    circuit     justice   or     judge    issues    a   certificate   of

appealability.      See 28 U.S.C. § 2253(c)(1) (2000).              A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2)

(2000).       A prisoner satisfies this standard by demonstrating that

reasonable       jurists    would    find     that    any     assessment    of   the

constitutional claims by the district court is debatable or wrong

and that any dispositive procedural ruling by the district court is

likewise debatable.         See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have independently

reviewed the record and conclude that Johnson has not made the

requisite showing.         Accordingly, we deny Johnson’s motion for a

certificate of appealability and dismiss the appeal.                  We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                           DISMISSED




                                      - 2 -